                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR34

        vs.
                                                                       ORDER
LYLE ROWSE,

                       Defendant.


       On January 7, 2020 the court held a hearing on the motion of Attorney Robert T.
Schaefer to withdraw as counsel for the defendant, Lyle Rowse. (Filing No. 40). Robert T.
Schaefer represented that the Defendant had directed him to file a Motion to Withdraw. After
inquiry of the Defendant and his counsel the court granted Robert T. Schaefer’s motion to
withdraw (Filing No. 40). The court further inquired as to Defendant’s financial status. The
court found that Defendant was indigent and appointed the Federal Public Defender to represent
Defendant. The court has been informed that the Federal Public Defender has a conflict so CJA
counsel will be appointed.
       Kenneth F. Jacobs, 209 South 19th Street, Suite 323, Omaha, NE 68102, (402) 346-8865,
is appointed to represent Lyle Rowse for the balance of these proceedings pursuant to the
Criminal Justice Act. Robert T. Schaefer shall forthwith provide Kenneth F. Jacobs with the
discovery materials provided the defendant by the government and such other materials obtained
by Robert T. Schaefer which are material to Lyle Rowse’s defense.
       The clerk shall provide a copy of this order to Kenneth F. Jacobs.

       Dated this 16th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
